Citation Nr: 1443588	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as a cardiovascular disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Attempts were made to afford the Veteran a requested videoconference hearing before the Board in January and July 2014.  However, his initial appearance was postponed at his own request and the most recent proceeding was cancelled by him.  No other request for a hearing remains pending.  


FINDING OF FACT

Received by VA in August 2014, prior to the promulgation of a decision in this appeal, was the Veteran's signed, written statement withdrawing from appellate consideration the issues of his entitlement to service connection for ischemic heart disease, claimed as a cardiovascular disorder, to include as due to herbicide exposure; diabetes mellitus, type II, to include as due to herbicide exposure; and hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal involving claims for service connection for ischemic heart disease, claimed as a cardiovascular disorder, to include as due to herbicide exposure; diabetes mellitus, type II, to include as due to herbicide exposure; and hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran by his signed, written statement, received by the Board in August 2014, withdrew from appellate consideration the issues of his entitlement to service connection for ischemic heart disease, claimed as a cardiovascular disorder, to include as due to herbicide exposure; diabetes mellitus, type II, to include as due to herbicide exposure; and hypertension.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those matters and the Board does not have jurisdiction to review the appeal relating thereto and it must therefore be dismissed. 


ORDER

The appeal as to the issues of entitlement of the Veteran to service connection for ischemic heart disease, claimed as a cardiovascular disorder, to include as due to herbicide exposure; diabetes mellitus, type II, to include as due to herbicide exposure; and hypertension is dismissed.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


